DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/26/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 objected to because of the following informalities:  Ln. 15 discloses “identifying an FDX transmission section” it was interpreted as full duplex transmission.  Claim 6 is objected to because of the following informalities: Ln. 9 discloses, “identifying an FDX transmission section”, it was interpreted as full duplex transmission.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
Claim 1 uses relative terminology not described in the specification (see MPEP 2173.05(b) Ln. 10 “relatively”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US20160233903-A1 to Wu in view of US-20090245409-A1 to Kandukuri.

Regarding claim 1 Wu teaches a method of transmitting and receiving a signal, the method comprising (P31, discloses a method of transmitting and receiving a signal described as eNB 105 that transmits or receives from UE and eventually transmitting to their intended destinations): identifying a downlink signal-only transmission section in which a first electronic device transmits a downlink signal to a second electronic device, and transmitting the signal in the downlink signal-only transmission section (Fig. 3a, P. 36, Lns. 8-15 discloses the identification of a downlink signal-only transmission section described as a downlink transmission of a full duplex subframe where it only transmits or receives on its configured slot and performing the transmission  as it is illustrated further in figure 3a with DwPTS  for downlink and UpPTS for uplink); estimating, on the basis of the detected at least one symbol, an interference channel in which a self-interference signal occurs; detecting the self-interference signal (Fig. 4b, P.37, discloses estimating on the basis of the detected at least one symbol and interference channel in which a self-reference signal occurs described as a flexible configuration where the signal can be optimized based any criterion including the interference constraints.  P. 39 further discloses detecting the self-interference as produced and used to cancel the self-interference a function of signal processing unit and interference cancellation unit 450 performs channel estimation); identifying an FDX transmission section in which an 

Kandukuri teaches... detecting at least one symbol that has a power value relatively higher than a predetermined threshold value (Fig. 6, P.68, Lns. 4-8, discloses detecting at least one symbol that has a power value higher than a predetermined threshold value described as the process 600 that determines the difference in power levels as it applies to this example is for symbols (it can be done at the frame level) when the power level is greater than a first threshold)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu by incorporating the teachings of Kandukuri because it teaches a method and apparatus in a wireless device that generates symbols for transmission to another wireless device implementing adaptive power control by symbol or frame boundaries as a function of a threshold and a criteria that defines whether lesser, equal, or greater (Kandukuri, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 2 Wu and Kandukuri teach the method of claim 1, Wu teaches...wherein at the detecting of the at least one symbol, at least one pilot symbol and at least one data symbol that has a power value relatively higher than the predetermined threshold value are detected (P.34, Lns. 6-10, P. 35, Lns. 1-5, discloses detecting and from a pilot or data symbols power that has power value relatively higher than the predetermined threshold value a known process due to the nature of full duplex communication where the local receiver sees a portion of the local transmitted signal due to its proximity ).

Regarding claim 6 Wu teaches...an electronic device for transmitting and receiving a signal in a wireless communication system, the electronic device comprising (P31, discloses a communication system for transmitting and receiving a signal described as eNB 105 that transmits or receives from UE and eventually transmitting to their intended destinations): a 

Kandukuri teaches... detecting at least one symbol that has a power value relatively higher than a predetermined threshold value (Fig. 6, P.68, Lns. 4-8, discloses detecting at least one symbol that has a power value higher than a predetermined threshold value described as the process 600 that determines the difference in power levels as it applies to this example is for symbols (it can be done at the frame level) when the power level is greater than a first threshold)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu by incorporating the teachings of Kandukuri because it teaches a method and apparatus in a wireless device that generates symbols for transmission to another wireless device implementing adaptive power control by symbol or frame boundaries as a function of a threshold and a criteria that defines whether 

Regarding claim 7 Wu and Kandukuri teaches the electronic device of claim 6, Wu teaches...wherein the processor detects at least one pilot symbol and at least one data symbol that has a power value relatively higher than the predetermined threshold value (P.34, Lns. 6-10, P. 35, Lns. 1-5, discloses detecting and from a pilot or data symbols power that has power value relatively higher than the predetermined threshold value a known process due to the nature of full duplex communication where the local receiver sees a portion of the local transmitted signal due to its proximity ).

Regarding claim 10 Wu, Kandukuri, Hong, and Choi teach the electronic device of claim 9, Wu teaches wherein the electronic device is a base station device, and the counterpart electronic device is a terminal device (P.31, discloses the electronic device is a base station and the counterpart electronic device is a terminal device also described as user equipment).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US20160233903-A1 to Wu and US-20090245409-A1 to Kandukuri in view of US-20160173306-A1 to Hong.

Regarding claim 3  Wu and Kandukuri teach the method of claim 1, but does not teach...wherein the detecting of the at least one symbol includes:  identifying an average power 

Hong teaches... wherein the detecting of the at least one symbol includes:  identifying an average power value of subcarrier symbols; and setting the predetermined threshold value by taking the identified average power value into consideration (Fig, 3, P.50 discloses identifying average power value of subcarrier symbols and setting the predetermined threshold value by (described as reference value) taking the identified average value into consideration described as selecting and storing the average power (P.sub.avg) output from the average power calculator (322) and using it as future reference value ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu and Kandukuri incorporating the teachings of Hong because it teaches a method and apparatus generating a reference value based on the inter-cell reference signal and power value of received pilot symbols (Hong, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 8 Wu and Kandukuri teach the electronic device of claim 6, but does not teach...wherein the processor identifies an average power value of subcarrier symbols and sets the predetermined threshold value by taking the identified average power value into consideration.

Hong teaches... wherein the processor identifies an average power value of subcarrier symbols and sets the predetermined threshold value by taking the identified average power value into consideration  (Fig, 3, P.50 discloses identifying average power value of subcarrier symbols and setting the predetermined threshold value by (described as reference value) taking the identified average value into consideration described as selecting and storing the average power (P.sub.avg) output from the average power calculator (322) and using it as future reference value).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu and Kandukuri incorporating the teachings of Hong because it teaches a method and apparatus generating a reference value based on the inter-cell reference signal and power value of received pilot symbols (Hong, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claims 4, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable overUS20160233903-A1 to Wu and US-20090245409-A1 to Kandukuri, and US-20160173306-A1 to Hong in view of US-20190296821-A1 to Choi.

Regarding claim 4 Wu, Kandukuri, and Hong teach the method of claim 3, wherein the setting of the predetermined threshold value includes: but does not teach...identifying a 

Choi teaches... identifying a predefined weighting (P.46, Lns. 1-6, discloses identifying a predefined weighting described as a codebook that contain predefined weights according to predefined scenarios); and setting the predetermined threshold value by applying the predefined weighting to the identified average power value (P.46, Lns. 10-25, discloses setting the predefined threshold value by applying the predefined weighing to the identified average power value described as the weight controller applying a the candidate weight vectors to the digital signal to obtain a candidate weight vector as the initial value of W and may determine candidate output signal which are the average output signal).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu, Kandukuri, and Hong incorporating the teachings of Choi because it teaches a method and apparatus allows the determination process for determining an weighted signal selecting the signal based on the power of the signal and calculating its average (Choi, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 5 Wu, Kandukuri, Hong and Choi teach the method of claim 4, Choi teaches...wherein the predefined weighting is set on the basis of a predetermined condition 

Regarding claim 9 The electronic device of claim 8, wherein the processor but does not teach... identifies a predefined weighting and applies the predefined weighting to the identified average power value, thereby setting the predetermined threshold value.

Choi teaches... identifies a predefined weighting and applies the predefined weighting to the identified average power value (P.46, Lns. 10-25, discloses setting the predefined threshold value by applying the predefined weighing to the identified average power value described as the weight controller applying a the candidate weight vectors to the digital signal to obtain a candidate weight vector as the initial value of W and may determine candidate output signal which are the average output signal), thereby setting the predetermined threshold value (P.46, Lns. 1-6, discloses identifying a predefined weighting described as a codebook that contain predefined weights according to predefined scenarios).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu, Kandukuri, and Hong incorporating the teachings of Choi because it teaches a method and apparatus allows the determination process for determining an weighted signal selecting the signal based on the power of the signal and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See for PTO-892: US-202000305094-A1 to Ouchi discloses average power; US-20110142180-A1 to Lee discloses interference calculations; US-20200084073-A1 to Stojanovic discloses P. 54 average power.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        





/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476